Order filed September 27, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-09-00168-CV
                                   ____________

                 ACOUSTICAL MATERIALS SUPPLY, Appellant

                                           V.

  CASTLEROCK & CO., INC., A/K/A CASTLEROCK INVESTMENT GROUP
      A/K/A EXQUISITE DESIGNS BY CASTLEROCK & CO., D/B/A
       CASTLEROCK INVESTMENT GROUP, BRAD JONES, AND
            COUNTRYWIDE HOME LOANS, INC., Appellees


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 898161


                                      ORDER

      On June 11, 2009, this court abated this appeal because appellee Brad F. Jones
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 09-33893.     See Tex. R. App. P. 8.2.
       Through the Public Access to Court Electronic Records (PACER) system, the court
has learned that the bankruptcy case was closed on June 6, 2011. The parties failed to
advise this court of the bankruptcy court action.

       Unless within 20 days of the date of this order, any party to the appeal files a motion
demonstrating good cause to retain this appeal, this appeal will be reinstated and dismissed
for want of prosecution.



                                      PER CURIAM




                                              2